HMB BU UII 48-MMLCF-MBN Document 1-4 FA, oF 24

(101) CITATION: PETITION FOR DAMAGES ; 191122-3564-3

24TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA

versus
DILLARD DEPARTMENT STORES INC P 1 PAMELA FRADELLA

To: DILLARD DEPARTMENT STORES INC
THROUGH ITS REGISTERED AGENT FOR SERVICE

OF PROCESS
CT CORPORATION SYSTEM CK#4779 $39.36

3867 PLAZA TOWER DRIVE
BATON ROUGE LA 70816

PARISH OF JEFFERSON

You are hereby summoned to comply with the demand contained in the PETITION FOR
DAMAGES of which a true and correct copy accompanies this citation, or make an
appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
the Parish of Jefferson, State of Louisiana, within FIFTEEN (15) CALENDAR days after the

service hereof, under penalty of default.

This service was requested by attorney ISAAC H. SOILEAU JR and was issued by the Clerk of
Court on the 22nd day of November, 2019.

isi Wendy R. Gaudet
Wendy R. Gaudet, Deputy Clerk of Court for
Jon A. Gegenheimer, Clerk of Court

SERVICE INFORMATION

 

 

(101) CITATION: PETITION FOR DAMAGES ; 191122-3564-3
Raceived:, Sarved: Returned:
Service was mace:
__ Peraonal __ Domiciliary
Unable to serve:
___ Not at this address ____ Numerous attempts _ times.
__. Vacant __ Received too late fo serve
__ Moved __. No longer works al this address

_. No such address Need apartment / building number

— Other

 

Service: $__ Mileage: $ Total: $

Completed by: #
on: a
Parish of:

Thomas F, Doneton Courthouse : 200 Derbigny St. : Gretna LA 70053
Page 1 of 1
Case: 2: 20-cv-00048-MLCF-MBN Document 1-4 Filed 01/07/20 Page 2 of 11
fhaley RECORD WW agian 908%4:29
JtFFE MeOH PARE, LA

24" JUDICIAL DISTRICT COURT PARISH OF JEFFERSON
STATE OF LOUISIANA <
| wo. 2) |= 7 09 DIVISION ‘| “
PAMELA FRADELLA and SAM S. FRADELLA —
VERSUS

DILLARD DEPARTMENT STORES, INC.

FILED:

 

 

DEPUTY CLERK

PETITION FOR DAMAGES

NOW INTO COURT, through undersigned counsel, come Plaintiffs, PAMELA
FRADELLA and, husband, SAM §. FRADELLA, who respectfully represent to the Court the
following:

Il. INTRODUCTION
1.

This cause of action arises out of an accident that occurred on or about December 1, 2018
in the Parish of Jefferson, State of Louisiana when plaintiff tripped and fell over merchandise
obstructing a walkway around store displays in the Dillard's Department Store at Lakeside Mall.

I, THE PARTIES
2.
‘Made Plaintiffs herein are:
a) PAMELA FRADELLA, 2 person of the full age of the majority and a resident of, and
. domiciled in the Parish of Jefferson, State of Louisiana; and
b) SAM S. FRADELLA, a person of the full age of the majority and a resident of, and
domiciled in the Parish of Jefferson, State of Louisiana
3.,
Made Defendant herein is:
a) DILLARD DEPARTMENT STORES, INC., (hereinafter, sometimes, “Dillard’s”), a

foreign corporation authorized to do and doing business in the State of Louisiana;
Case: 2:20-cv-00048-MLCF-MBN Document 1-4 Filed 01/07/20 Page 3 of 11

Til. VENUE
4.

Venue in this Court is proper according to the general rules regarding venue as stated in.
LA C.C.P. Art. 42, ef seg., and, more specifically LA C.C.P. Art. 74, because the wrongful conduct
occurred in Jefferson Parish.

IV. JURISDICTION
5.

This Court has personal jurisdiction over defendant, which regularly transacts business and

contraets to supply services in the State of Louisiana and, more specifically, in Jefferson Parish.
V, FACTS OF INCIDENT
6.

On December 1, 2018, at approximately 5:00 PM, Plaintiff was an invitee and patron at
Dillard’s Store inside of Lakeside Mall, in the Parish of Jefferson, State of Louisiana. Dillard’s, at
the time, was decorated for the holiday season and had Christmas displays throughout the store.
Some Christmas displays were located on the floor and included arrangements of store inventory
around Christmas trees and/or other types of Christmas decorations.

7,

These Christmas displays created narrow, congested and/or blocked walkways through the
display. The displays included arrangement of presents and/or bags which were obscured and/or
were too close to the ground making them difficult to be reasonably seen or avoided.

8.

On the date and time first mentioned herein, Plaintiff selected items from the display which
she intended to inspect and purchase. As she was walking in an unreasonably narrow display
walkway, carrying these items, she, suddenly and without warning, tripped and fell on a portion
of the display which had been negligently placed in the walkway creating an obstruction.

9.

Plaintiff fell violently to the ground, striking her arms and right side causing immediate

and ongoing pain to her head; neck, shoulders, low back and arms and also aggravating pre-existing

conditions.
_ Case 2:20-cv-00048-MLCF-MBN Document 1-4 Filed 01/07/20 Page 4 of 11

VI. LIABILITY OF DEFENDANTS

 

10.

Dillard’s’ negligence was the sole and proximate cause of the incident for the following

reasons:
a Failing to exercise reasonable care;
b. Failing to keep its walkways, passageways, and floors in a reasonably safe
condition;
c. Failing to keep its premises free of any hazardous conditions which reasonably

might give rise to damage to Plaintiff;

d. Creating a condition that presented an unreasonable risk of harm to Plaintiff that
was reasonably foreseeable;

ie. Having actual and/or constructive notice of a condition which could cause injuries
to Plaintiff, prior to the occurrence;

f. Extreme and outrageous conduct,

g. Causing severe physical harm to Plaintiff;

h. Causing and/or having actual and/or constructive knowledge of the likelihood of

genuine and serious physical harm arising from their unreasonable display of

inventory;
i. Failure to properly care for its patrons;
j. Failure to properly train employees;

k. Failure to provide proper security;

lL Failure to have appropriate store sweep or housekeeping procedures to ensure all
walkways and floors are safely clear of any debris;

m. Any and all other acts of negligence, fault or imprudence, which may be proven
during the investigation.and/or trial of this matter, all of which are violations of the
laws of the State of Louisiana and/or applicable ordinances of the Parish of
Jefferson, which are hereby specifically pleaded and adopted by references as those

set forth in extenso.
. Case: 2:20-cv-00048-MLCF-MBN Document 1-4 Filed 01/07/20 Page 5 of 11

11.
“All of the actions and/or inactions by Defendant were contrary to Defendant's obligation
to exercise due care and prudence, and to follow the, rules, regulations and ordinances of the State
’ of Louisiana and Parish of Jefferson, which laws, rules, regulations and ordinances are specifically
pleaded herein as if they were copied and set out in extenso.
12,

Additionally, and/or alternatively, Defendant is liable to Plaintiff under Louisiana Law
including, but not limited to, the Louisiana Merchant Liability Act, La. R.S. 9:2800.6 in that it
created and/or had actual and/or constructive knowledge of a condition that presented an
unreasonable risk of harm to Plaintiff; the risk of harm was reasonably foreseeable; defendant
failed to exercise reasonable care; and the damages to Plaintiff would have been prevented had
Defendant exercised reasonable care,

13.

Additionally, and/or alternatively, Defendant is liable to Plaintiff for Negligent Infliction
of Emotional Distress in that there was an especial likelihood of genuine and serious mental
distress arising from special circumstances; defendant's conduct was outrageous; and Plaintiff's
mental distress was caused and/or exacerbated by the incident.

14.

Asa result of this incident, Plaintiff, PAMELA FRADELLA has been unable to do all of
the things that she did before this injury and has suffered almost continuously with the debilitating
effects of the injury. She has suffered:

a. Post-Traumatic Stress Disorder;

b. Panic Disorder;

c, Agoraphobia;

a. Severe panic attacks;

e. Acute Stress Disorder;

f. Nightmares,

g. Intrusive Recollections;

. h. Avoidance of contact with others;

i. Increased Anxiety;

|. Increased Depression;
Case 2:20-cv-00048-MLCF-MBN Document 1-4 Filed 01/07/20 Page 6 of 11

k. Cervical damage;
|. Lumbar damage with right radiculopathy and numbness;
m. Damage to her right shoulder, arm, hand and fingers, including radicular symptoms and
numbness; ,

n. Damage to her left shoulder, arm, hand and fingers, including radicular aympisals and

| numbness;

0. Temporomandibular joint syndrome (commonly referred to as “TMJ");

p. Worsening and/or aggravated pre-existing migraines;

o Mental anguish, humiliation and embarrassment and continued mental and physical
pain requiring medical intervention.
15.

As a result of the actions or inactions of Dillard’s and/or its employees, Petitioner,
PAMELA FRADELLA, is entitled to recover from the Defendants all general and specific
damages which may be proven at trial and deemed reasonable under the circumstances, including

_ past, present, and future medical expenses, including, but not limited to, treatment, prescription
medications, and other medically necessary services; past, present, and future physical pain and
suffering; past, present, and future emotional pain and suffering; aggravation, inconvenience, and
loss of enjoyment of life; partial, permanent or functional disability; and any other damages which

_ may be proven at trial.

16.
‘Pamela Fradella itemizes her damages from the incident as follows:

a, Past mental anguish, aggravation and annoyance;

b. Future mental anguish, aggravation and annoyance;

c. Past medical expenses;

“d. Future medical expenses;

e. inconvenients and humiliation;

f. Loss of consortium;

g. Loss of enjoyment of life; and,

h, Any and all other damages to be proven at trial on the merits.
- Case '2:20-cv-00048-MLCF-MBN Document 1-4 Filed 01/07/20 Page 7 of 11

17,

Asa result of her injuries, PAMELA FRADELLA has been unable to perform her normal

activities including caring for her family, her marriage and her household, resulting in a loss of

affection, services and companionship to her husband, SAM S, FRADELLA.

18.

Sam S. Fradella itemizes his damages from the incident as follows:

a Loss of consortium;
b. Loss of enjoyment of lite;

c. Loss of services;

d. Any and all other damages to be proven at trial on the merits.

19.

Plaintiffs are entitled to the recovery of damages in an amount reasonable under the

premises,

WHEREFORE, premises considered, Plaintiffs, PAMELA FRADELLA and SAM S§,

FRADELLA, pray that, after due proceedings are had, there be judgment in favor of PAMELA

FRADELLA and SAM 8S. FRADELLA and against DILLARD’S DEPARTMENT STROES,

INC., in such amounts determined to be reasonable under the premises, with legal intercst (hercon

from the date of judicial demand until paid and for ail costs of these proceedings. In addition,

Plaintiffs, PAMELA FRADELLA and SAM S. FRADELLA, pray for all other general and

equitable relief as this Court deems appropriate and that the Defendants identified herein be duly

cited to appear and answer this petition and that defendant herein be served as indicated herein

below.

[service page continucs]

Respectfully submitted,

LAA

Isaac H. Soileay, Jr. (LSBA No. 21384)
ihs.soileaulegal@gmail.com

Ryan A. Jurkovic (LSBA No. 31384)
rjurkevic@soileaulegal.com

SomLeau & ASSOCIATES, LLC

1030 Common Street, Suite 2910

New Orleans, Louisiana 70112

504 $22 5900 / 504 522 5998 (fax)

Attorneys for Piuintiffs,
Pamela Fradella & Sam S, Fradella

 
. . Case, 2;20-cv-00048-MLCF-MBN Document 1-4 Filed 01/07/20 Page 8 of 11

PLEASE SERVE:

1. DILLARD DEPARTMENT STORES, INC.
Through its Registered Agent for Service of Process:
CT Corporation System
3867 Plaza Tower Dr.
Baton Rouge, LA 70816
Case 2:20-cv-00048-MLCF-MBN Document 1-4

=. CT Corporation

TO: NANETTE COLEY
Dillard's, Inc.
1600 Cantrell Rd

Little Rock, AR 72201-1145

Filed 01/07/20 Page 9 of 11

Service of Process
Transmittal
12/09/2019

CT Log Number 536768114

RE: Process Served In Loulsiana

FOR: DILLARD DEPARTMENT STORES, INC. (Former Name) (Domestic State: DE)

Dillard's, Inc. (True Name)

ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

TITLE OF ACTION:

DOCUMENT(S) SERVED:

COURT/AGENCY:

NATURE OF ACTION:

ON WHOM PROCESS WAS SERVED:

DATE AND HOUR OF SERVICE:
JURISDICTION SERVED :
APPEARANCE OR ANSWER DUE:

ATTORNEY(S) / SENDER(S):

ACTION ITEMS:

SIGNED:
ADDRESS:

For Questions:

ee a geeeepetns and SAM S, FRADELLA, PLTFS. vs. DILLARD DEPARTMENT STORES,
INC., DFT.

PETITION, CITATION

24th Judicial District Court, Parish of Jefferson, LA
Case # 801709

Personal Injury - Failure to Maintain Premises in a Safe Condition - 12/01/2018
C T Corporation System, Baton Rouge, LA

By Process Server on 12/09/2019 at 08:50

Louisiana

Within 15 CALENDAR days after the service hereof

ISAAC H. SOILEAU

Soileau & Associates, LLC

1010 Common Street, Suite 2910
New Orleans, LA 70142
504-522-5900

CT has retained the current log, Retain Date: 12/09/2019, Expected Purge Date:
12/14/2019

Image SOP
Email Notification, NANETTE COLEY nanette.coley@dillards.com

C T Corporation System
208 S La Salle St Ste 814
Chicago, IL 60604-1101

866-331-2303
CentralTeam1 @wolterskluwer.com

Page 1 of 1/ SV

Information displayed on this transmittal {s for CT
Corporation's record keeping purposes only and is provided to
the recipient for quick reference. This information does not
constitute a legal opinion as to the nature of action, the
amount of damages, the answer date, or any Information
contained in the documents themselves. Recipient {fs
respansible for interpreting sald documents and for taking
appropriate action, Signatures on certifled mail receipts
confirm recelpt of package only, not contents.
INRIIHHbo“=-v.cr-veN cocument-+ FEI 0 22

(101) CITATION: PETITION FOR DAMAGES ; 191122-3564-3

24TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA

PAMELA FRADELLA, ET AL Case: 801-709 Div: "I"

versus
DILLARD DEPARTMENT STORES INC P Tp eMECAER BELLS

To: DILLARD DEPARTMENT STORES INC
THROUGH ITS REGISTERED AGENT FOR SERVICE
OF PROCESS

CT CORPORATION SYSTEM

3867 PLAZA TOWER DRIVE

BATON ROUGE LA 70816

CK#4779 $39.36

PARISH OF JEFFERSON

You are hereby summoned to comply with the demand contained in the PETITION FOR
DAMAGES of which a true and correct copy accompanies this citation, or make an

appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
the Parish of Jefferson, State of Louisiana, within FIFTEEN (15) CALENDAR days after the
service hereof, under penalty of default.

This service was requested by attorney ISAAC H. SOILEAU JR and was issued by the Clerk of
Court on the 22nd day of November, 2019.

/si Wendy R. Gaudet
Wendy R. Gaudet, Deputy Clerk of Court for

Jon A. Gegenheimer, Clerk of Court

SERVICE INFORMATION

 

 

(101) CITATION: PETITION FOR DAMAGES ; 191122-3564-3
Received: Served: Returned:

Service was made:
Personal Domicilary

Unable to serve:
___ Not at this address Numerous attempts times
___ Vacant Received too late to serve
___ Moved No longer works at this address
____No such address Need apartment/ building number
Other

 

Service: 5. Mileage: & Total: $

Completed by: #
Dopuly Sharif

Parish of:

 

Thomas F, Donelon Courthouse : 200 Derbigny St. : Gretna LA 70053
Page 1 of 1

Imaged 11/22/2019 12:28 - Signed: Deputy Clerk of Court /s/ Wendy R. Gaudet
 

LT ee eee oon TET

FILED FOR AECORD 12c16r2019 14:04:20
Dianne 4. berrmge, DY CLERK
JEFFERSOH PARISH, LA

(101) CITATION: PETITION FOR DAMAGES ; 191122-3564-3

24TH JUDICIAL DISTRICT COURT
PARISH OF JEFFERSON
STATE OF LOUISIANA

  

PAMELA FRADELLA, ET AL Case: 801-709 Div: "I"

versus
DILLARD DEPARTMENT STORES INC P 1 PAMELA FRADELLA

To: DILLARD DEPARTMENT STORES INC
THROUGH ITS REGISTERED AGENT FOR SERVICE

OF PROCESS
CT CORPORATION SYSTEM CK#4779 $39.36

3867 PLAZA TOWER DRIVE
BATON ROUGE LA 70816

PARISH OF JEFFERSON

You are hereby summoned to comply with the demand contained in the PETITION FOR
DAMAGES of which a true and correct copy accompanies this citation, or make an

appearance either by filing a pleading or otherwise, in the 24th Judicial District Court in and for
the Parish of Jefferson, State of Louisiana, within FIFTEEN (15) CALENDAR days after the
service hereof, under penalty of default.

This service was requested by attorney ISAAC H. SOILEAU JR and was issued by the Clerk of
Court on the 22nd day of November, 2019.

/s/ Wendy R. Gaudet
Wendy R. Gaudet, Deputy Clerk of Court for

Jon A. Gegenheimer, Clerk of Court

SERVICE INFORMATION

 

 

(101) CITATION: PETITION FOR DAMAGES ; 191122-3564-3
Received: Served: Returned:

Service was made:
__ Personal ___ Domicilary

Unable to serve:

 

 

 

___ Not at this address __ Numerous attempts times
___ Vacant —. Recelved too late to serve
___ Moved ___No longer works at this address .
—__ No such address ~__ Need apartment / building number ed party through tne
__ Other Tmiade service on the nam
Service: $ Mileage: $ Total: § cT Corporation
Completed by: — #
Depuly Shei
Parish of: pec O09 2019. ;
ent to
by tendering 2 oe ne 2 oma Beauregard
* ar!
oO man ison Re ”
_ err quieane
Wy Sheriff, Parish of East Baton Rouge, |
pu ‘

Thomas F, Donelon Courthouse : 200 Derbigny St. : Gretna LA 70053
Page 1 of 1
